                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

FRANCIS SHICHIRO SATO AND )                   CIV. NO. 18-00166 JMS-RLP
SONIA JEAN SATO,              )
                              )
          Plaintiffs,         )
                              )
     vs.                      )
                              )
DEUTSCHE BANK NATIONAL        )
TRUST COMPANY, ET AL.,        )
                              )
          Defendants.         )
_____________________________ )

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on September 11, 2018, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “FINDINGS

AND RECOMMENDATION TO DISMISS THIS ACTION WITHOUT

PREJUDICE,” ECF No. 10, are adopted as the opinion and order of this Court.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaii, October 5, 2018.




                                  /s/ J. Michael Seabright
                                 J. Michael Seabright
                                 Chief United States District Judge
